Citation Nr: 1608924	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  14-22 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Christina K. Clemens, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1968, and from September 1969 to December 1986.  He died in November 1998, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  The Veteran's certificate of death lists the immediate cause of death as liver failure.    

2.  At the time of his death, service connection was not in effect for any disorder.

3.  The Veteran's diagnosed hepatitis C cannot be reasonably disassociated from his active military service and was shown to have caused or contributed substantially and materially to his death from liver failure.


CONCLUSION OF LAW

A disability incurred in service caused or contributed substantially or materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.312 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for the cause of the Veteran's death on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  This is so because the Board is taking action favorable to the appellant by granting the issue at hand.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

In written statements of record and during her August 2015 hearing before the Board, the appellant contended that the Veteran had developed hepatitis C as a result of events during his active military service, including exposure to blood while assisting wounded comrades and sharing razors.  It was reported that the Veteran experienced symptoms of hepatis C during service.  She further asserted that the Veteran had hepatitis C, secondary to his service in Vietnam and Korea, which in turn caused or contributed substantially and materially to his death from liver failure.

When a veteran dies after December 31, 1956, from a service-connected or compensable disability, VA will pay dependency and indemnity compensation to such veteran's surviving spouse, children, and parents.  38 U.S.C.A. § 1310.  In a claim where service connection was not established for the fatal disability prior to the death of the veteran, the initial inquiry is to determine whether the fatal disorder had been incurred in or aggravated by service.  The Board must determine whether the fatal disorder should have been service-connected.  38 C.F.R. § 3.312.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to warrant entitlement to service connection for hepatitis C, evidence of record must show that a veteran's hepatitis C infection, risk factors, or symptoms were incurred in or aggravated by service.  The evidence must further show a relationship between the claimed inservice injury and the veteran's hepatitis C. Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; (d) tattoos; (e) body piercing; (f) intravenous (IV) drug use, with the use of shared instruments; (g) high risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous or through the skin exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  VBA Training Letter 211A (01-02) (April 17, 2001). 

Hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous or through the skin exposure to blood (i.e., IV drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992 and injection drug use.  VBA Fast Letter 04-13 (June 29, 2004).

A longitudinal review of the record reveals that the Veteran, during his lifetime, had asserted that he contracted hepatitis C due to events during active service.  He reported that he had been told by military doctors in Korea that he had "non-A, non-B" hepatitis in 1974, and had been informed he could no longer be a blood donor.  He reported experiencing unexplained fatigue, leg cramps, and fluid retention since 1975 before being officially diagnosed with hepatitis C in 1992.

The Veteran's service treatment records are silent for any findings or diagnosis of any liver disorder.  He was treated for syphilis and gonorrhea at various points during service.  In May 1984, the Veteran had a positive venereal disease research laboratory (VDRL) test and an assessment of a questionable new infection was noted.  Additional service treatment records detailed his struggles with weight gain and obesity during service.  In May 1980, the Veteran complained of left hand and fingers numbness and was treated for ulnar nerve insufficiency.  In March 1986, the Veteran was treated for diarrhea.  The Veteran's December 1986 Report of Medical History also revealed complaints of leg cramps, venereal diseases, and weight gain. 

Service personnel records showed the Veteran was stationed in Vietnam from 1967 to 1970, as well as in Korea from 1973 to 1974. 

Private treatment records dated from 1992 to 1998 reflected findings of chronic active hepatitis C, advanced septal fibrosis, cirrhosis, end stage liver disease, and evaluation for possible liver transplant.  

In August 1998 statement, the Veteran's treating physician, W. B., M.D., indicated that he had a history of hepatitis C and now had advanced cirrhosis while awaiting a liver transplant.  Dr. B. noted that the Veteran believed that he had contracted hepatitis C during his military years.  While Dr. B. highlighted that there was no overwhelming data to clearly identify when the Veteran contracted hepatitis C, it was indicated that hepatitis C was not easily identified until 1989.  Dr. B. specifically commented that the Veteran could have contracted the virus while he was in the military and it would have been most likely unnoticed.  It was further noted that at the Veteran's October 1986 service retirement physical there would have been no way of easily identifying hepatitis C, and that hepatitis C may have minimal symptoms, including fatigue.  The Veteran was noted to have consistently and categorically denied typical risk factors, such as blood transfusions, IV drug use, or cocaine use.  

Medical treatise information and newspaper articles were associated with the record in 1998 concerning the history, risk factors, consequences, diagnosis, testing, and treatment of the hepatitis C virus.

The Veteran died in November 1998.  The Veteran's certificate of death lists the immediate cause of death as liver failure.  At the time of his death, service connection was not in effect for any disorder.

In her January 2011 claim, the appellant asserted that the Veteran had contracted hepatitis C while in the military and it was dormant for many years before causing his death.  She contended that the Veteran contracted hepatitis C after being exposed to blood and bodily secretions of others while stationed in Vietnam and Korea during active service.  

In a March 2012 VA medical opinion, the examiner noted that there was no evidence in the Veteran's service treatment records of treatment for hepatitis C or jaundice.  It was indicated that there was no record of hepatitis C until May 1992 and that high risk sexual activity was the only risk factor for the Veteran.  In the absence of better documentation, the examiner indicated that it could not be determined whether the Veteran contracted hepatitis C while on active duty without resorting to speculation.

The Board has determined that the March 2012 VA medical opinion is inadequate for purposes of determining service connection, as the VA examiner did not have access to a complete evidentiary record when formulating the proffered medical opinion and did not provide a well-reasoned rationale for his speculative conclusions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In March 2015 statement, Dr. B. indicated that hepatitis C had a 50 percent chance of becoming chronic active hepatitis and that 20 percent of patients can go on to develop cirrhosis.  In reviewing the Veteran's records from the VA system, the physician noted that the Veteran developed non-A and non-B hepatitis, which was the previous clarification of hepatitis C during his military experience.  The physician highlighted that the hepatitis C virus could be obtained in many different ways and that it was "as likely as not" related to the Veteran's military service.  The physician concluded that hepatitis C occurred during the Veteran's military service and was clearly related to his later development of chronic active hepatitis C and cirrhosis.

Additional medical treatise information concerning the hepatitis C virus infection and biological false positive syphilis tests was associated with the record in August 2015.  In statements received that same month, the appellant's attorney highlighted that the Veteran had positive syphilis screening tests during service in 1984 that coincided with a period of time that he asserted he began experiencing symptoms of leg cramps, diarrhea, fatigue, and weight gain.  It was noted that those were symptoms that the Veteran was later informed by his private physician were related to hepatitis C. 

After a thorough review of the evidence of record, the Board concludes that service connection for the cause of the Veteran's death is warranted.  

In view of the totality of the evidence, including the Veteran's documented service in Vietnam and Korea, documented in-service treatment for venereal diseases on multiple occasions, credible assertions by the Veteran and appellant of in-service exposure to blood, poor sanitary conditions, and high risk sexual activities, the diminished probative value of the March 2012 VA medical opinion, and the favorable August 1998 and March 2015 medical opinions from Dr. B., the Board finds that the Veteran's diagnosed hepatitis C cannot be reasonably disassociated from his active military service and has been shown to have caused or contributed substantially and materially to his death.  Based on the foregoing and resolving all doubt in the appellant's favor, the Board finds that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for the cause of the Veteran's death is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


